In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Richardson, J.), dated December 8, 1995, revoking a disposition of probation previously imposed by the same court, upon a finding that the appellant had violated the conditions thereof, after a hearing, and placing him with the Division for Youth for a period of 12 months upon a fact-finding order of the same court dated June 26, 1995, made upon his admission, finding that the appellant had committed acts which, if committed by an adult, would constitute the crime of criminal trespass in the second degree.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *751US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.